IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                           No. 95-30658

                          Summary Calendar
                       _____________________


          UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

          v.

          STEVEN DUANE VUTERA,

                                 Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                            (CR-94-90A)
_________________________________________________________________
                          March 25, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is an appeal from a jury conviction for four counts of

felony possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).   Appellant contends that the district court erred in

denying his motion to suppress the firearm seized after the

installation and monitoring of an electronic tracking device on

the exterior of his vehicle.   Because the deputies’ installation


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-30658
                               - 2 -

and monitoring of the tracking device was based on reasonable

suspicion that appellant was engaged in criminal activity, the

deputies’ use of the device did not violate appellant’s Fourth

Amendment rights.   United States v. Michael, 645 F.2d 252, 257

(5th Cir.)(en banc), cert. denied, 454 U.S. 950 (1981).     The

firearm was discovered after a valid traffic stop when appellant

admitted that he had a firearm in the interior of the vehicle.

See United States v. Kelley, 981 F.2d 1464, 1467 (5th Cir.),

cert. denied, 113 S. Ct. 2427 (1993).

     Appellant argues that the district court erred in granting

the Government’s motion in limine regarding the knowledge element

of the offense.   A conviction under § 922(g)(1) does not require

that a defendant know his conduct violates the law; rather the

defendant need only know that he possessed a firearm to have the

requisite intent.   United States v. Perez, 897 F.2d 751 , 754

(5th Cir.), cert. denied, 498 U.S. 865 (1990); United States v.

Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988).

     Appellant argues that he did not believe his possession of

firearms violated the law because he believed he had been

pardoned or his prior convictions had been expunged.   Because

appellant did not show that he received a pardon or that his

prior convictions had been expunged, the district court did not




                                 2
                             No. 95-30658
                                 - 3 -

plainly err.     United States v. Thomas, 991 F.2d 206, 213 (5th

Cir.), cert. denied, 114 S. Ct. 607 (1993).

     Appellant argues that the district court abused its

discretion in refusing to give his requested jury instruction on

intent.   The district court did not abuse its discretion in

refusing to give the requested jury instruction because it was

not a correct statement of the law.     United States v. Correa-

Ventura, 6 F.3d 1070, 1076 (5th Cir. 1993).

     AFFIRMED.




                                   3